Citation Nr: 1116836	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-10 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for stuttering disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Raven, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which increased the evaluation for a stuttering disorder from 10 to 30 percent.  

By rating action in September 2000 service connection was initially granted for a stuttering disorder, and a 10 percent rating was assigned analogously to Diagnostic Code 8212.

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript is in the file.

The Veteran has several other issues which are in various states of development.  The only issue which is currently perfected for appeal to the Board at this time is as shown on the title page.

The Board is aware of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  At the hearing the appellant testified that he was unemployed.  However, he specifically stated that his stuttering disorder was not the cause of his unemployment.  Moreover, the appellant filed a claim for TDIU in April 2005 which was denied in a rating decision of April 2006.  Therefore, the issue of TDIU has not been raised.  



FINDING OF FACT

The Veteran's stuttering disorder is manifested by symptoms which are analogous to no more than moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 30 percent for the Veteran's stuttering disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.20, 4.124a, DC 8212 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA also requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July and November 2005, March 2006, November 2007, and May 2008 correspondence of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain. The correspondence explained how VA assigns disability ratings and effective dates. In any event, as the instant claim is denied, no disability rating or effective date is assigned and any deficiency as to such notice is moot.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In addition, the RO readjudicated the case by way of a May 2010 supplemental statement of the case issued.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as any timing error did not affect the essential fairness of the adjudication.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service medical records.  In addition, the Veteran was afforded several VA examinations.  The examinations were adequate in that it included a review of the claim file,. An interview of the appellant, a neurological examination and appropriate testing.  Moreover, it addressed the necessary manifestations of the disability at issue for which the rating criteria apply.  There is no indication that additional examination is warranted.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.

Moreover, the Board notes that the appellant was afforded a hearing before the undersigned in August 2010.  At the start of the hearing, the VLJ clarified the issues on appeal and the evidence needed to substantiate the claim.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim is thus ready to be considered on the merits.

I. Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance between positive and negative evidence on a material issue in contention, the benefit of the doubt in resolving each such issue must be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Generally, where an increase in the level of a service- connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board notes that VA may consider analogous rating criteria if warranted under the facts and circumstances of a case.  See 38 C.F.R. § 4.20 (stating that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Specifically, 
evaluation of a service-connected disability in accordance with schedular criteria that closely pertain to an analogous disease in terms of functions affected, anatomical localization, and symptomatology, is permitted.  Id.  

In the present case, the RO determined that the most closely analogous diagnostic code pertaining to the Veteran's stuttering difficulties, is 38 C.F.R. § 4.124a, DC 8212, which pertains to paralysis of the XII cranial nerve and is dependent upon loss of motor function of the tongue.  Under DC 8212, a rating of 10 percent is assigned for incomplete moderate paralysis; a rating of 30 percent is assigned for severe incomplete paralysis; and a rating of 50 percent is assigned for complete paralysis.  

The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just." 38 C.F.R. § 4.6 (2010).  The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.

II. Analysis

In an August 2000 VA examination the Veteran reported a stuttering condition which predated his military service.  He reported that after returning from Viet Nam his stuttering worsened particularly in the past 4-5 years.  It was much more intense when he was tired or anxious.  The examiner noted that he stuttered severely on answering any questions.  He was cognitively intact and could write down his answers when unable to talk.  The examiner noted that this was a somewhat unusual case in that stuttering was not in general a primary symptom of PTSD.  "I do believe, however, that it is both reasonable and accurate in this case that the level of anxiety that he feels from his PTSD increases his anxiety and, therefore, increases his stuttering."

In a December 2005 VA examination a stuttering condition associated with PTSD was noted.  The Veteran had been undergoing speech therapy for several years which enabled him to gain some control of his speech.  However when under stress it became more problematic.  The diagnosis was a history of severe difficulty with stuttering.

In a December 2007 VA psychiatric examination the examiner noted the Veteran was alert and oriented with no deficits in communications or cognitive functioning.  It was noted that the previous VA examination indicated that the Veteran was being evaluated for a stuttering condition, which was described as severe.  The examiner noted that there was no indication whatsoever in today's examination of any stuttering.  The Veteran had good eye contact, spoke fluently, with no indication of any language dysfunction or problem with pronunciation or enunciation.

A VA physical examination on the same day found that the Veteran stuttered so profoundly that the examiner could not understand what he did or what his job was.  The Veteran reported having had 3 years of speech therapy which had done him no good.  

A February 2008 VA treatment record shows it was noted that the appellant's stuttering was worse with his PTSD.  In April 2008, he was noted to have prominent stuttering.  

A March 2008 VAMC hospital summary noted a prominent tic with vocal stuttering.  The Veteran stated that doctors had told him that it was caused by a herniated vertebral disc with curvature of the spine to the left (scoliosis) causing his nerve to fire.  It was quite painful and he was taking narcotics for pain and gabapentin for nerve irritation.  

During a September 2008 VA psychological exam the examiner commented that the Veteran exhibited motor production of speech which was notable for stuttering which became less problematic the longer the veteran spoke and the more relaxed he became.  

In a March 2010 VA examination, the Veteran's claims file was reviewed.  He reported occasional and mild stuttering which began in high school.  The examiner noted that previously in a December 2007 VA examination he had reported that his stuttering began at age 5.  The stuttering was not at all functionally impairing.  He indicated that he had a life-threatening and stressful event in Vietnam; afterwards he had much more stuttering that at times became difficult to say words he wanted to enunciate.  He would often think of the words in his head but could not express them through normal speech.  He found that stressful situations made his problem worse and it gradually worsened over the next 40 years.  He has tried unsuccessfully to get employment but could not complete the interview process due to inability to produce speech at times.  He reported that there were certain days in which he could not get any words to come out and others when speech came easier particularly after undergoing deep relaxation techniques.  

The examiner noted the Veteran's speech was notable for intermittent fluency.  At times he was able to put together two to three sentences without difficulty and at other times he could not produce any words.  Occasionally he had stuttering when he was able to produce fluent speech.  He was able to write down his thoughts completely and without difficulty, and was able to understand all things which were said.  He was able to read several lines from a paperback he brought with him without difficulty.  Cranial nerves II to XII were intact with the exception of deviation of the tongue to the left which resolved with distraction and he did not have any weakness of the tongue or difficulty protruding the tongue to the right.   The diagnosis was a speech disorder with stuttering.  The examiner noted that:

While [the Veteran] does not have any evidence of a neurologic speech disorder, including aphasic, dyasthria, hypophonia, or other speech problem related to central nervous system pathology, I do believe that his current speech impediment is directly related to PTSD.  He reports a history of mild stuttering prior to Vietnam that became much worse and at times during the exam today I did note that he stuttered while speaking.  His inability to produce speech at times is likely related to conversion disorder, which is a manifestation of neurologic symptoms related to psychiatric illness or disease.  I do feel that his inability to produce speech is closely related to PTSD given the fact that his symptoms are still quite prominent and that they began at the same time as his PTSD symptoms.  The rest of his neurologic exam does not correspond with another etiology for neurologic speech dysfunction.

After a careful review of the evidence as delineated above, the Board finds that the evidence does not support an evaluation in excess of 30 percent.  In order to be entitled to the next higher rating of 50 percent, the evidence must show complete paralysis of the XII cranial nerve.  However, at the March 2010 examination, the examiner noted that cranial nerves II to XII were intact with the exception of deviation of the tongue to the left which resolved with distraction and he did not have any weakness of the tongue or difficulty protruding the tongue to the right.  

The file contains numerous letters from physicians, excerpts from articles on various subjects, and extensive treatment records. These include July 2005 letters from his treating VAMC psychiatrist who notes that the Veteran's anxiety due to PTSD has caused an increase in his stuttering whereupon his ability to communicate effectively is impaired; and, a VA psychiatric nurse practitioner who also notes his problem with stuttering was worsened by his anxiety.  However, while noting that his speech is affected and at times severely, all of the records show he is still able to produce speech and communicate.  Therefore, the evidence as noted indicates that there is no paralysis of the XII cranial nerve.  Because the Board finds no evidence of complete paralysis, as required for a 50 percent rating under DC 8212, the Board finds that the 30 percent disability rating currently in effect for the Veteran's stuttering disorder is appropriate.   

Moreover, the undersigned notes that she had an opportunity to observe the appellant during the August 2010 hearing and was able to observe the difficulty in his speech.  However, the appellant was still able to talk, while at times the appellant was unable to some words, he was able to communicate and produce speech after calming down and trying again.  Accordingly, the observed symptomatology does not support a rating in excess of 30 percent as the appellant was still able to produce speech showing there is no complete paralysis of cranial nerve XII.

The Board notes that the appellant is competent to report that his disability is worse. However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a higher rating is not warranted for any period throughout this appeal.  The preponderance of evidence is against the claims for a higher rating.  Accordingly, the claims for a higher rating must be denied. 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the appellant has not required frequent periods of hospitalization for his disabilities and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 30 percent for a stuttering disorder is denied.



____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


